DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites:
A method of predicting personal protective equipment (PPE) needs, comprising: obtaining a set of resource data, a number of active patients for a disease, a hospitalization rate for the disease, and a number of resources from a plurality of data sources; determining a number of PPE users, a first burn rate, and a second burn rate for a type of PPE based on the set of resource data; predicting a first PPE rate for the type of PPE based on the number of PPE users, the first burn rate for the type of PPE, the hospitalization rate for the disease, the number of active patients for the disease, and the number of resources; predicting a second PPE rate for the type of PPE based on the number of PPE users, the second burn rate for the type of PPE, the hospitalization rate for the disease, the number of active patients for the disease, and the number of resources; determining an index PPE rate based on a pandemic risk index, the first PPE rate for the type of PPE, the second PPE rate for the type of PPE, and the first burn rate; geocoding the index PPE rate and loading the geocoded index PPE rate into a geospatial data analytic response engine; triggering a resource allocation and/or procurement based on the index PPE rate; and adjusting the set of resource data based on the resource allocation and/or procurement.

Independent claim 20 recites substantially similar limitations. The claimed invention is directed to the abstract idea of collecting hospital, disease and PPE use information, analyzing the information, and triggering a resource allocation based on the analyses.
The limitations of determining a number of PPE users, a first burn rate, and a second burn rate, predicting a first PPE rate for the type of PPE, predicting a second PPE rate for the type of PPE and determining an index PPE rate based on a pandemic risk index as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting computer-readable instructions and a computing device nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the generic computing device and language, generating diagnostic results of PPE allocation based on patient and hospital data and a potential pandemic risk, in the context of this claim, encompasses one skilled in the pertinent art to manually determine the details of the PPE needs. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the computer device to perform the claimed analyses and geocoding of certain data. The devices in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving inputs, analyzing the inputs, and displaying selected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of geocoding the index PPE rate and loading the geocoded index PPE rate into a geospatial data analytic response engine amounts to no more than mere instructions to apply the exception using a computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The dependent claims further limit the abstract idea, but do not overcome it. The additional limitations from dependent claims merely detail a type of data input or calculated from one source or another, or the sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2022/0059242 A1 to Schneider et al., hereinafter “Schneider,” in view of U.S. 2020/0225189 A1 to Verma et al., hereinafter “Verma,” in view of U.S. 2021/0366621 A1 to Miff et al., hereinafter “Miff,” in view of U.S. 2019/0182749 A1 to Breaux et al., hereinafter “Breaux,” and further in view of U.S. 2013/0197942 A1 to Chiu et al., hereinafter “Chiu.”
Regarding claim 1, Schneider discloses A method of predicting personal protective equipment (PPE) needs, comprising: obtaining a set of resource data, a number of active patients for a disease, a hospitalization rate for the disease, and a number of resources from a plurality of data sources (See Schneider at least at Abstract; Paras. [0038], [0041]-[0044]); the hospitalization rate for the disease, the number of active patients for the disease, and the number of resources (See id.); 
Schneider may not specifically describe but Verma teaches determining a number of PPE users, a first burn rate, and a second burn rate for a type of PPE based on the set of resource data (See Verma at least at Paras. [0020]-[0022]);  predicting a first PPE rate for the type of PPE based on the number of PPE users, the first burn rate for the type of PPE (See id.); predicting a second PPE rate for the type of PPE based on the number of PPE users, the second burn rate for the type of PPE (See id.).
Schneider and Verma may not specifically describe but Miff teaches determining an index PPE rate based on a pandemic risk index, the first PPE rate for the type of PPE, the second PPE rate for the type of PPE, and the first burn rate (See Miff at least at Claim 1).
Schneider, Verma and Miff may not specifically describe but Breaux teaches geocoding the index PPE rate and loading the geocoded index PPE rate into a geospatial data analytic response engine (See Breaux at least at Paras. 27-28).
Schneider, Verma, Miff and Breaux may not specifically describe but Chiu teaches triggering a resource allocation and/or procurement based on the index PPE rate; and adjusting the set of resource data based on the resource allocation and/or procurement (See Chiu at least at Paras. [0005]-[0006], [0013]-[0014]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schneider to incorporate the teachings of Verma, Miff, Breaux and Chiu and provide PPE rates, allocation, use, indexing and resource allocation. Verma is directed to end of service for PPE. Miff relates to personal pandemic proxy index system. Breaux is directed to a context-aware mobile device management. Chiu relates to a dynamic risk management and resource allocation and treatment system. Incorporating the PPE end of service estimates in Verma, with pandemic proxy indexing of Miff, the device management of Breaux, the resource allocation and treatment as in Chiu and the method and system for managing epidemics as in Schneider would thereby increase the applicability, utility, and efficacy of the claimed workflow for automatic measurement of Doppler pipeline. 

Regarding claim 2, Schneider as modified by Verma, Miff, Breaux and Chiu discloses all the limitations of claim 1, and Schnieder further discloses determining a transmission risk index; determining a mortality risk index; and determining the pandemic risk index based on the transmission risk index and the mortality risk index (See Schneider at least at Abstract; Paras. [0030]-[0041], [0046]). 

Regarding claim 3, Schneider as modified by Verma, Miff, Breaux and Chiu discloses all the limitations of claim 2, and Schnieder further discloses wherein determining the transmission risk index includes: determining a patient density for the disease; determining a patient density inverse distance weight for the disease; determining a patient density mobility for the disease; and determining the transmission risk index based on the patient density, the patient density inverse distance weight, and the patient density mobility (See id.).

Regarding claim 4, Schneider as modified by Verma, Miff, Breaux and Chiu discloses all the limitations of claim 3, and Schnieder further discloses wherein the patient density for the disease is a number of cases for the disease per a predetermined number of people in a predetermined area (See id.).

Regarding claim 5, Schneider as modified by Verma, Miff, Breaux and Chiu discloses all the limitations of claim 4, and Chiu further teaches wherein the number of cases is determined based on the number of active patients in the predetermined area and a percentage of daily increases of the number of active patients in a predetermined period of time (See Chiu at least at Abstract; Paras. [0005]-[0006], [0013]-[0014], [0055]; Table 3; Fig. 1).

Regarding claim 6, Schneider as modified by Verma, Miff, Breaux and Chiu discloses all the limitations of claim 5, and Chiu further teaches wherein the predetermined period of time is a week (See id.).

Regarding claim 7, Schneider as modified by Verma, Miff, Breaux and Chiu discloses all the limitations of claim 3, and Schneider further discloses wherein determining the patient density inverse distance weight for the disease includes: determining a plurality of inverse distance weights for the patient density in a geographical area; determining the patient density inverse distance weight for the disease based on the plurality of inverse distance weights and the patient density for the geographical area (See Schneider at least at Abstract; Paras. [0038], [0041]-[0044]).

Regarding claim 8, Schneider as modified by Verma, Miff, Breaux and Chiu discloses all the limitations of claim 3, and Chiu further teaches wherein determining the plurality of inverse distance weights for the patient density in the geographical area includes: determining a predetermined number of neighbours for the geographical area; determining an inverse distance weight for each of the neighbours for the geographical area (See Chiu at least at Abstract; Paras. [0005]-[0006], [0013]-[0014], [0055]; Table 3; Fig. 1).

Regarding claim 14, Schneider as modified by Verma, Miff, Breaux and Chiu discloses all the limitations of claim 2, and Schneider further discloses wherein determining the mortality risk index includes: determining a mortality rate for a range of ages and a mortality rate for all ages; determining a percentage in population for the range of ages; determining a mortality rate for a comorbidity; determining a percentage in population for the comorbidity; and determining the mortality risk index based on the mortality rate for the range of ages, the percentage in population for the range of ages, the mortality rate for the comorbidity, the percentage in population for the comorbidity, and the mortality rate for all ages (See Schneider at least at Abstract; Paras. [0038], [0041]-[0044]).

Regarding claim 15, Schneider as modified by Verma, Miff, Breaux and Chiu discloses all the limitations of claim 1, and Verma further teaches obtaining a number of the type of PPE; determining PPE needs based on the number of the type of PPE, the index PPE rate, the first PPE rate, and the second PPE rate; procuring the type of PPE based on the determined PPE needs (See Verma at least at Paras. [0020]-[0022], [0033[-[0034]; Fig. 5B).

Regarding claim 16, Schneider as modified by Verma, Miff, Breaux and Chiu discloses all the limitations of claim 1, and Verma further teaches obtaining a number of the type of PPE; determining PPE needs based on the number of the type of PPE, the index PPE rate, the first PPE rate, and the second PPE rate; allocating the type of PPE based on the determined PPE needs (See id.).

Regarding claim 17, Schneider as modified by Verma, Miff, Breaux and Chiu discloses all the limitations of claim 1, and Verma further teaches obtaining a number of the type of PPE; determining PPE needs based on the number of the type of PPE, the index PPE rate, the first PPE rate, and the second PPE rate; supplying the type of PPE based on the determined PPE needs (See id.).

Regarding claim 18, Schneider as modified by Verma, Miff, Breaux and Chiu discloses all the limitations of claim 1, and Verma further teaches obtaining a number of the type of PPE; determining phases of a lifecycle of a pandemic for the disease; for each phases, determining PPE needs based on the number of the type of PPE, the index PPE rate, the first PPE rate, and the second PPE rate. (See id.).

Regarding claim 19, Schneider as modified by Verma, Miff, Breaux and Chiu discloses all the limitations of claim 1, and Schneider further teaches wherein the disease includes COVID-19 (See Schneider at least at Paras. [0002], [0042], [0067]-[0070]).

Regarding claim 20, claim 20 recites substantially the same limitations as included in independent claim 1. Thus, claim 20 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 1, above. 



Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Verma, in view of Miff, in view of Breaux, in view of Chiu and further in view of U.S. 2017/0103172 A1 to Fink et al., hereinafter “Fink.”
Regarding claim 9, Schneider as modified by Verma, Miff, Breaux and Chiu discloses all the limitations of claim 8. Schneider as modified by Verma, Miff, Breaux and Chiu may not specifically describe but Fink teaches wherein the predetermined number of neighbours is a constant and the geographical area is a county (See Fink at least at Paras. [0009]-[0017], [0028], [0095]-[0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schneider, Verma, Miff, Breaux and Chiu to incorporate the teachings of Fink and provide geographical determinations. Fink is directed to a system for geospatially and temporally predicting a propagation event. Incorporating the geospatial and temporal prediction methods as in Fink with the PPE end of service estimates in Verma, pandemic proxy indexing of Miff, the device management of Breaux, the resource allocation and treatment as in Chiu and the method and system for managing epidemics as in Schneider would thereby increase the applicability, utility, and efficacy of the claimed workflow for automatic measurement of Doppler pipeline. 

Regarding claim 10, Schneider as modified by Verma, Miff, Breaux and Chiu discloses all the limitations of claim 8. Schneider as modified by Verma, Miff, Breaux and Chiu may not specifically describe but Fink teaches wherein the predetermined number of neighbours is a constant and the geographical area is an area covered by a ZIP Code (See id.).

Regarding claim 11, Schneider as modified by Verma, Miff, Breaux and Chiu discloses all the limitations of claim 3. Schneider as modified by Verma, Miff, Breaux and Chiu may not specifically describe but Fink teaches wherein determining the patient density mobility for the disease includes: determining a plurality of areas a route passes through; determining the patient density for each of the plurality of areas; determining mobility factors based on predetermined regulations; determining the patient density mobility for the disease based on the mobility factors, and the patient density for each of the plurality of areas (See id.).

Regarding claim 12, Schneider as modified by Verma, Miff, Breaux, Chiu and Fink discloses all the limitations of claim 11, and Fink further teaches wherein each of the plurality of areas is an area covered by a ZIP Code (See id.).

Regarding claim 13, Schneider as modified by Verma, Miff, Breaux, Chiu and Fink discloses all the limitations of claim 11, and Fink further teaches wherein the predetermined regulations include a predetermined distance between persons. (See id.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/           Examiner, Art Unit 3686        



/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686